WALTER L. LIGHTSEY,
Commissioner (dissenting).
I disagree with the order of the majority of the corrimission in this case, as I consider that the award made by the deputy commissioner should be affirmed. He found that as a result of the injury — “Claimant has been left with a two-inch permanent scar on his left cheek, giving rise to a disfigurement which shall affect claimant’s future earning capacity to the extent of 121/2 % of the total allowance under the Act of $2,000,” and awarded claimant $250 as compensation therefor. In U. S. Casualty Co. v. Maryland Casualty Co., 55 So. 2d 741, the Supreme Court of Florida stated that — “the full commission should adhere to the findings of fact so made by the deputy commissioner unless there is no competent substantial evidence to sustain them. This is so because of the aforementioned fact that under the law the deputy commissioner is the only person charged with the burden and responsibility of hearing the witnesses and making findings of facts.”
The claimant was the only witness to appear and testify before the. deputy. The deputy thereby had the opportunity to personally observe the seriousness of the disfigurement. It is not conclusive that because of a general 15-cents-an-hour raise given by the employer to its tile setters the claimant is currently earning more wages than he did before the accident, as the law provides that in awarding proper and equitable compensation for serious facial disfigurement — “the commission shall consider only the effect such disfigurement shall have on the future earning capacity of the injured employee.” (Emphasis supplied.)
Claimant sometimes personally calls at homes to solicit and estimate jobs for his employer, and he hopes at some future time to operate a tile setting business of his own. People sometimes ask him, “Where did you get that scar,” and a few fellows have called him, “Searface,” which is embarrassing to him at times. It is not unreasonable to presume that such incidents will affect adversely future earning capacity of the claimant, and “drawing presumptions from the evidence” is the prerogative of the deputy commissioner. City Ice & Fuel Division v. Smith (Fla.), 56 So. 2d 329. *200In Amalgamated Sugar Co. v. Industrial Commission (Utah), 286 P. 959, the court stated — “In most cases any disfigurement or loss of bodily function ultimately impairs earning capacity.”
In an Indiana compensation case involving disfigurement the court pointed out — “There is no class of evidence more satisfactory or convincing to fact finders than the production and inspection of the very object or person whose condition is being investigated . . . We are of the opinion that such evidence is particularly appropriate in such a case of this kind ... it was proper for the industrial board to observe the appellee’s condition, and from his appearance, together with the evidence heard, to draw its conclusions as to the extent to which the disfigurement had impaired the future usefulness or opportunities of the appellee.” Calumet Paving Company v. Butkus, 47 N. E. 2d 829.
Since the deputy not only heard the evidence but observed the claimant’s appearance, he was in a better position than the full commission to draw conclusions as to the extent to which the facial scar has impaired the claimant’s future earning capacity; and on the record it cannot be said that there is no competent substantial evidence to sustain his finding that the disfigurement will affect claimant’s future earning capacity to the extent of 12%% of $2,000.
The limitation that compensation for disfigurement shall not exceed $2,000 has not been changed since the law was enacted in 1935. Since then the maximum weekly compensation rate has been increased from $18 to $35, and the maximum duration of payments for permanent total disability has been raised from 350 weeks to “the continuance of such total disability.” In 1939 the average weekly wage of workers covered under the Florida Unemployment Compensation Law was $18.44, while now it is $62.61. Even if $2,000 was deemed adequate compensation for serious facial disfigurement in 1935, such amount is totally inadequate today, particularly when fixed as a maximum for the compensation payable under a provision of the law which purports to relate such compensation to future earning capacity. It seems to me that the effect of any serious facial disfigurement on the future earning capacity of an injured employee is more likely to exceed $2,000 than to be any less, and that the $250 awarded by the deputy in the instant case was inadequate under the evidence. The claimant, however, did not apply for review of the award, and the consideration by the full commission is confined to the grounds presented. Accordingly, it is my opinion that the award should be affirmed.